DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the improper finality are moot because the applicant has filed an RCE (see heading above).
	With regards to the double patenting rejections, as stated by the applicant, application no. 15917938 is now abandoned thus the rejections are now moot.
With regards to the 103 rejection that the Strell and Mossbeck combination fail to teach a foam layer. Applicant's arguments have been fully considered but they are not persuasive.  First, the applicant has stated in his first argument that there is no foam layer taught in Mossbeck. The examiner has clarified the rejection to elaborate exactly what the layer is in the references. In Strell, the examiner has interpreted the coil springs to be the layer. 
cylinders of foam may be incorporated into the pockets of select springs…” One of ordinary skill in the art would have recognized from this sentence the advantages of replacing a coil spring with that of foam as is common in the art. The examiner does not find the applicant’s argument that Mossbeck does not disclose “the interchangeability between spring and foam” convincing due to the citation of [0060] in Mossbeck.
Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the citation of col. 3 lines 51-55 was with regards to the coil springs rubbing on the bladders of Strell. The examiner notes that overtime (years down the road) that a coil mattress will squeak due to wear and tear of the mattress regardless of the presence of the bladders. The substitution of foam for the springs of Strell would alleviate that problem.
Fourth, in response to the applicant’s argument that the modification would change the principle of Strells operation. Applicant has not provided sufficient evidence to support his claim. Strell is a bed meant to support a person and vary the firmness. The substitution of foam for spring would not affect the operation of the bladders which function to vary the firmness. In addition viscoelasticity inherently encompasses elasticity.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “inflation element chambers” in claim 26 lacks antecedent basis because the term was not found in the specification. Applicant may overcome the objection by amending the terminology to be consistent with that of the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No.5836027 issued to Leventhal.

Regarding claim 26,
	Leventhal discloses an adjustable mattress system (Leventhal: FIG. 1 (10)) comprising: (a) a mattress (Leventhal: FIG. 1 (12)) comprising: (i) a foam layer having a top surface and a bottom surface, (Leventhal: FIG. 1 (18)) and (ii) a plurality of inflation element chambers defined within the foam layer, (Leventhal: FIG. 3 (30) wherein the tube (30) may be interpreted as a plurality of inflation element chambers since they provide inflation to (24) see col. 6 lines 9-16) wherein each of the inflation element chambers includes a plurality of finger openings extending vertically toward the top surface, (Leventhal: FIG. 9 shows tube (30) with a plurality of finger openings (wherein the bottom part of (24) may be interpreted as finger openings) wherein each of the finger openings is spaced apart from the top surface by a thickness, (Leventhal: FIG. 2 shows the finger openings spaced apart from the top surface by a thickness as well as FIG. 9) wherein the finger openings are spaced apart from each other by adjacent portions of the foam layer defining respective compression spaces; (Leventhal: FIG. 2 (40) acts as a compression space made by the foam layer) and (b) a plurality of inflation elements each disposed within a corresponding inflation element chamber of the plurality of inflation element chambers, (Leventhal: FIG. 3 (30, 24) shows (24) the plurality of inflation elements disposed within a corresponding inflation element chamber (30)) wherein each of the inflation elements includes a plurality of fingers each disposed in a corresponding finger opening of the plurality of finger openings, (Leventhal: FIG. 9 (24) wherein (24) when inflated, defines a finger) wherein the compression spaces are laterally compressible via inflation of the respective fingers within the adjacent finger openings. (Leventhal: FIG. 7 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-12, 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5113539 issued to Strell in view of U.S. Publication No. 20050273939 issued to Mossbeck.

Regarding claim 1,
an adjustable mattress system comprising: (Strell: FIG. 1 (100)) (a) a mattress comprising: (i) … wherein the … layer defines a finger opening extending through an interior portion of the … (spring) layer; (Strell: FIG. 1 (114) see also col. 3 lines 45-48, “a plurality of elongated pneumatic members 112 are received within the interstices 114 formed between adjacent coil springs 106.” Wherein the examiner notes that the coil springs would be swapped out for the foam layer (refer to the 103 rejection below)) and (ii) a firmness, wherein the firmness is adjustable; (Strell: col. 3 lines 55-58) (b) a finger disposed in the finger opening, (Strell: FIG. 1 (112) see also col. 3 lines 45-48) wherein the finger includes a pressure, wherein the pressure is adjustable; and wherein the firmness of the mattress is based at least in part with the pressure of the finger. (Strell: col. 4 lines 13-26 more specifically “The inflation control device 124 contains an electric air compressor of sufficient size to enable inflation of the pneumatic members 112 to a sufficient pressure to achieve the desired firmness sought”)
Strell does not appear to disclose a foam layer.
However, Mossbeck discloses the interchangeability between a coil spring and foam (Mossbeck: [0060] “In place of second pocketed springs 98, other objects such as cylinders of foam may be incorporated into the pockets of select springs of springs above inflatable members”) which as a result of the substitution would be replacing the coil spring of Strell with foam thus resulting in a foam layer thus improving the device of Strell.
Thus, it would have been obvious for one having ordinary skill in the art to substitute the coil spring of Strell with the foam layer as taught by Mossbeck since the substitution would have yielded predictable results, namely, it would have allowed for the mattress at the end of its life to be recycled and not end up in a landfill, additionally, foam would have given a more natural 

Regarding claim 2,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1, further comprising an inflation element, (Strell: FIG. 3 (124)) wherein the inflation element includes a base tube, (Strell: FIG. 3 (120)) wherein the finger extends from the base tube. (Strell: FIG. 3 (112) which shows the finger extending from the base tube)  

Regarding claim 3,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 2, further comprising a first axis and a second axis, wherein the base tube is coaxial with the first axis, wherein the finger is coaxial with the second axis, wherein the first axis is orthogonal to the second axis. (Strell: See annotated figure below)

    PNG
    media_image1.png
    545
    674
    media_image1.png
    Greyscale
 


Regarding claim 4,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 2, wherein a first portion of the inflation element is disposed outside of the foam layer, wherein a second portion of the inflation element is disposed inside of the foam layer. (Strell: see annotated figure below (note the spring layer is the foam layer as a result of the substitution made with Mossbeck)

    PNG
    media_image2.png
    465
    765
    media_image2.png
    Greyscale

Regarding claim 7,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1, further comprising a controller, (Strell: FIG. 1 (124)) wherein the controller is configured to selectively adjust the pressure. (Strell: col. 4 lines 13-29, more specifically sentences “The inflation control device 124 contains an electric air compressor of sufficient size to enable inflation of the pneumatic members 112 to a sufficient pressure to achieve the desired firmness sought.” And “The operation of the inflation control device 124, as well as it component parts, may be by means of a programmed microprocessor.”)

Regarding claim 8, 
Strell discloses an adjustable mattress system comprising: (Strell: FIG. 1 (100)) (a) a mattress comprising: (i) … an interior space (Strell: FIG. 1 (114) wherein the interstices are wherein the … layer defines a group of finger openings, wherein the finger openings extend through the interior space of the foam layer, (Strell: FIG. 1 (114) see also col. 3 lines 45-48, “a plurality of elongated pneumatic members 112 are received within the interstices 114 formed between adjacent coil springs 106.” Wherein the examiner notes that the coil springs would be swapped out for the foam layer (refer to the 103 rejection below) in addition, the finger openings are exnding through the interior space as shown in figure 1 of Strell.) and (ii) a compression space, wherein the compression space is disposed between the group of finger openings, wherein the compression space is compressible by a force, (Strell: see annotated figure below, wherein the examiner notes that this figure in conjunction with col. 5 lines 12-31 allows for multiple arrangements of coil springs/ (foam when swapped out for the springs) and fingers in different rows and columns. (122) the dotted lines represents a possible arrangement for a spring/foam while 112 represents a possible arrangement for a finger placement thus reading on the limitation in question. The examiner notes that it is an inherent feature of foam/springs to compress which is interpreted as a compression space disposed between the group of finger openings since it is possible to have 4 finger openings surrounding one coil spring/foam) (b) an adjustment system comprising: (Strell: FIG. 1 (124) see also col. 4 lines 13-29) (i) a group of fingers, wherein each finger is disposed in a corresponding finger opening, (Strell: FIG. 1 (112) see also col. 3 lines 45-48 in addition see the annotated figure below with col. 5 lines 12-31) wherein each finger includes a pressure, wherein the pressure is adjustable, (Strell: col. 4 lines 13-29, more specifically sentences “The inflation control device 124 contains an electric air compressor of sufficient size to enable inflation of the pneumatic members 112 to a sufficient pressure to achieve the desired firmness sought.” And “The operation of the inflation control device 124, as well as it wherein the force is based at least in part on the pressure, (Strell: when the pneumatic members 112 are inflated, it is understood that they will expand in all directions (including vertical directions) thus causing the members 112 to absorb the majority of the force than the springs)  

    PNG
    media_image3.png
    504
    822
    media_image3.png
    Greyscale

Strell does not appear to disclose a foam layer.
However, Mossbeck discloses the interchangeability between spring and foam (Mossbeck: [0060]).
Thus, it would have been obvious for one having ordinary skill in the art to substitute the coil spring of Strell with the foam layer as taught by Mossbeck since the substitution would have yielded predictable results, namely, it would have allowed for the mattress at the end of its life to be recycled and not end up in a landfill, additionally, foam would have given a more natural effect to a user and eliminate the squeaky sounds that a coil spring mattress would make.
wherein the adjustment system is configured to adjust the pressure in response to receiving an adjustment command; and (c) an interface system, wherein the interface system is configured to transmit the adjustment command to the adjustment system.
However, Mossbeck discloses wherein the adjustment system is configured to adjust the pressure in response to receiving an adjustment command; (Mossbeck: [0037] and [0038] see the sentence “Processor 25 is suitably connected to microphone 23 such that processor 25 may receive a signal from microphone 23 and send, when a specific set of logic conditions is met, respective electric signals to an air pump 15 and to a set of valves 29 located between air pump 15 and bellows 50 a, b, c, d. “ and “ … valves 29 independently control air flow to each of the bellows 50a, b, c, d such that a specific set of instructions from processor 25 may, for example, include inflating each of the bellows 50a, b, c, d to a different degree or alternatively inflating some of the bellows 50a, b, c, d while not inflating others.”) and (c) an interface system, wherein the interface system is configured to transmit the adjustment command to the adjustment system. (Mossbeck: [0037] and [0038] the sentence “Remote control unit 31 may further allow individual or joint energizing and deenergizing of the microphone 23, processor 25, air pump 15 or valves 29 to block or override their automated operation if desired.” Wherein the microphone may also be interpreted as an interface system. See also FIG. 2 (23, 34))
It would have been obvious for one having ordinary skill in the art to modify the adjustable spring mattress of Strell to have an adjustment system configured to adjust the pressure in response to receiving a command as well as an interface system as taught by Mossbeck since the claimed invention is merely a combination of old elements, and in the 

Regarding claim 9,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 8, wherein the adjustment system further comprises a pump, (Strell: col. 3 lines 10-26 the sentence “The inflation control device 124 contains an electric air compressor of sufficient size to enable inflation of the pneumatic members 112 to a sufficient pressure to achieve the desired firmness sought.) wherein the pump is in fluid communication with the finger, (Strell: col. 3 lines 10-26 “The inflation tubes 120 from each of the pneumatic members 112 are connected to an inflation control device 124, either individually or through one or more common manifolds via solenoid valves or the like.”) wherein the pump is configured to increase the pressure in the finger (Strell: see the above mapping) in response to the adjustment system receiving the adjustment command. (Mossbeck: [0037] and [0038] see the sentence “Processor 25 is suitably connected to microphone 23 such that processor 25 may receive a signal from microphone 23 and send, when a specific set of logic conditions is met, respective electric signals to an air pump 15 and to a set of valves 29 located between air pump 15 and bellows 50 a, b, c, d. “ and “ … valves 29 independently control air flow to each of the bellows 50a, b, c, d such that a specific set of instructions from processor 25 may, for example, include inflating each of the bellows 50a, 

Regarding claim 10,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 8, wherein the mattress comprises an inflation element, (Strell: FIG. 3 (124)) wherein the inflation element includes a base tube, (Strell: FIG. 3 (120)) wherein the finger extends from the base tube. (Strell: FIG. 3 (112) which shows the finger extending from the base tube)

Regarding claim 11,
 	The Strell/Mossbeck combination discloses the adjustable mattress system of claim 10, wherein the mattress comprises a first axis and a second axis, wherein the base tube is coaxial with the first axis, wherein the finger is coaxial with the second axis, wherein the first axis is orthogonal to the second axis. (Strell: see annotated figure below)

    PNG
    media_image1.png
    545
    674
    media_image1.png
    Greyscale



Regarding claim 12,
	The Strell/Mossbeck combination discloses the adjustable mattress system of claim 10, wherein a first portion of the inflation element is disposed outside of the foam layer, wherein a second portion of the inflation element is disposed in the foam layer. (Strell: See annotated figure below, see how (120) is outside the spring/foam layer and (112) is inside the spring/foam layer, the examiner notes that substitution of foam for spring was made in an earlier 
    PNG
    media_image2.png
    465
    765
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    314
    577
    media_image4.png
    Greyscale

Regarding claim 21,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1, wherein the foam layer has a rectangular shape. (Strell: FIG. 3 (122) wherein the spring layer, now foam layer with the Mossbeck combination, has a rectangular shape)

claim 22,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1, wherein the foam layer defines a length of the mattress. (Strell: FIG. 3 (122) wherein the spring layer, now foam layer with the mossbeck combination, has a length that corresponds to the length of the mattress since that is the layer that supports a person)

Regarding claim 23, 
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 22, wherein the foam layer defines a width of the mattress. (Strell: FIG. 3 (122) wherein the spring layer, now foam layer with the mossbeck combination, has a width that corresponds to the width of the mattress since that is the layer that supports a person)
Regarding claim 25,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1, wherein the foam layer surrounds an outer peripheral surface of the finger. (Strell: FIGS. 1 and 3 wherein the dashed lines (122) represent the springs which surround the fingers outer peripheral surface (112))


Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strell (5113539), Mossbeck (20050273939) further in view of Peng (5027454).

claim 5,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 4. 
Strell nor Mossbeck do not appear to disclose wherein the inflation element comprises a nozzle, wherein the nozzle is disposed in the first portion.
However, Peng wherein the inflation element (Peng: FIG. 2 (241)) comprises a nozzle, (Peng: FIG. 2 (242)) 
Neither reference discloses wherein the nozzle is disposed in the first portion, however it is understood from Strell that a nozzle would be in the first portion by incorporating it outside of (112).
It would have been obvious for one having ordinary skill in the art to modify the adjustable spring mattress of Strell to have a nozzle as taught by Peng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that adding a nozzle would provide a user with a controlled flow of air when inflating the mattress and adjusting the firmness and that the combination of Strell and Peng were predictable results.

Regarding claim 13,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 12.
Strell nor Mossbeck do not appear to disclose wherein the inflation element comprises a nozzle, wherein the nozzle is disposed in the first portion.
wherein the inflation element (Peng: FIG. 2 (241)) comprises a nozzle, (Peng: FIG. 2 (242)) 
Neither reference discloses wherein the nozzle is disposed in the first portion, however it is understood from Strell that a nozzle would be in the first portion by incorporating it outside of (112).
It would have been obvious for one having ordinary skill in the art to modify the adjustable spring mattress of Strell to have a nozzle as taught by Peng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that adding a nozzle would provide a user with a controlled flow of air when inflating the mattress and adjusting the firmness and that the combination of Strell and Peng were predictable results.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Strell (5113539), Mossbeck (20050273939) further in view of Ham (20040098807).

Regarding claim 6,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 2. 
Strell nor Mossbeck do not appear to disclose further comprising a cable coil disposed inside the inflation element.
further comprising a cable coil (Ham: FIG. 1 (20)) disposed inside the inflation element. (Ham: FIG. 1 (30) see also [0039] “Thereafter, the fluid filled into the operating tube unit 30 causes the operating tube unit 30 to be inflated as shown in FIG. 2.”)
It would have been obvious for one having ordinary skill in the art to modify the spring mattress system of Strell to have a cable coil disposed inside an inflation element as taught by Ham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that placing a cable coil inside an inflation element would allow air to be distributed in a more controlled.
Regarding claim 14,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 10, further comprising a cable coil disposed inside the inflation element.
Strell nor Mossbeck do not appear to disclose further comprising a cable coil disposed inside the inflation element.
However, Ham discloses further comprising a cable coil (Ham: FIG. 1 (20)) disposed inside the inflation element. (Ham: FIG. 1 (30) see also [0039] “Thereafter, the fluid filled into the operating tube unit 30 causes the operating tube unit 30 to be inflated as shown in FIG. 2.”)
It would have been obvious for one having ordinary skill in the art to modify the spring mattress system of Strell to have a cable coil disposed inside an inflation element as taught by Ham since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that placing a cable coil inside an .

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5113539 issued to Strell in view of U.S. Publication No. 20050273939 issued to Mossbeck further in view of U.S. Patent No. 5836027 issued to Leventhal.

Regarding claim 24,
The Strell/Mossbeck combination discloses the adjustable mattress system of claim 1.
Strell does not appear to disclose wherein the finger is positioned below an upper portion of the foam layer.
However, Leventhal discloses wherein the finger is positioned below an upper portion of the foam layer. (Leventhal: FIG. 2 shows the fingers positioned below an upper portion of the foam layer)
It would have been obvious for one having ordinary skill in the art to modify the combination of Strell/mossbeck to have the fingers positioned below an upper portion of the foam layer as taught by Leventhal since rearranging the position of the fingers would not have modified the device of Strell and would have required only routine skill in the art In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/12/2021